UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DAVID ARNOLD FERRELL,                          )
                                               )
                       Petitioner,             )
                                               )
       v.                                      )       Civil Action No. 12-0184 (EGS)
                                               )
JACKIE METHNEY,                                )
                                               )
                       Respondent.             )

                                  MEMORANDUM OPINION

       This matter comes before the Court upon review of David Arnold Ferrell’s pro se

Petition for Emergency Writ of Habeas Corpus brought on behalf of Lawrence Earl Ralph.

Petitioner is a lay person who is not qualified to appear in this Court on behalf of another person.

See 28 U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984). Even

though plaintiff may represent himself as a pro se litigant, it does not appear that he has

sustained an actual injury caused by the respondent’s actions, and therefore he lacks standing to

bring these claims. See Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997)

(stating that a litigant has standing if his claims “spring from an ‘injury in fact’ – an invasion of a

legally protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly

traceable’ to the challenged act of the defendant, and likely to be redressed by a favorable

decision in the federal court.”) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992))). Accordingly, the Court will dismiss this action without prejudice for lack of standing.

An Order is issued separately.


                               Signed:         EMMET G. SULLIVAN
                                               United States District Judge

                               Dated:          February 7, 2012